NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1196-18T3

DWAYNE LAMBERT,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                    Submitted December 3, 2019 – Decided December 12, 2019

                    Before Judges Fisher and Gilson.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Dwayne Lambert, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Jane C. Schuster, Assistant Attorney
                    General, of counsel; Nicholas A. Sullivan, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Appellant, an inmate of the Southern State Correctional Facility, appeals

a determination that imposed disciplinary sanctions due to his having committed

prohibited act *.306 (conduct which disrupts or interferes with the securit y or

orderly running of a correctional facility), N.J.A.C. 10A:4-4.1(a). He argues

that the hearing officer's determination, which was upheld by the assistant

superintendent, was not supported by substantial evidence. We disagree and

affirm.

      As a result of a physical altercation with another inmate, appellant was

charged with prohibited act *.306, as well as *.004 (fighting with another). At

a hearing, the evidence revealed that appellant told the other involved inmate

that "they couldn't work together." A video captured what followed; it revealed

to the hearing officer that appellant walked towards the other inmate "in an

aggressive manner" and "provoked the fight" that followed. Based on this

evidence, the hearing officer concluded in so many words that appellant received

the brunt of the assault that ensued, but that appellant had engaged in conduct

that triggered the fight. That instigation, in the hearing officer's determination,

was sufficient to support a finding that appellant violated *.306, N.J.A.C. 10A:4-

4.1(a).




                                                                           A-1196-18T3
                                        2
      Having closely examined the record in light of the argument posed, we

conclude there was substantial evidence from which the hearing officer could

find appellant violated *.306. Appellant has provided no principled reason for

a departure from our well-established appellate standard of review, which

requires that we not disturb final agency decisions – like that rendered here –

that are not arbitrary, capricious, unreasonable, or unsupported by credible

evidence. See In re Taylor, 158 N.J. 644, 657 (1999).

      Affirmed.




                                                                       A-1196-18T3
                                      3